         Case 1:18-cr-00661-PGG Document 100 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------ x
                                 :
 UNITED STATES OF AMERICA       :
                                :                       ORDER
            - v. -              :
                                :                       18 Cr. 661 (PGG)
 ARMANDO JOSE JARQUIN RICO,     :
                                :
                 Defendant.     :
                                :
                                :
 ------------------------------ x
PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS the defendant has requested that his guilty plea be taken over video

conference or by telephone conference (Dkt. Nos. 97, 99);

               WHEREAS, pursuant to the CARES Act, Section 15002(b)(2)(A), “the district

judge in a particular case” must “find[] for specific reasons that the plea or sentencing in that case

cannot be further delayed without serious harm to the interests of justice,” in order to permit either

procedure to be “conducted by video teleconference, or by telephone conference if video

teleconferencing is not reasonably available”; and

               WHEREAS, the Court finds that the plea and sentencing in this case cannot be

further delayed without serious harm to the interests of justice due to the fact that the defendant is

currently detained; defense counsel intends to request a sentence of time served; and defense

counsel has requested an expedited sentencing, in part, to allow for the defendant’s removal from

the MCC, in light of the current COVID-19 pandemic;
         Case 1:18-cr-00661-PGG Document 100 Filed 05/20/20 Page 2 of 2




               IT IS HEREBY ORDERED that the defendant’s plea and sentencing may be

conducted by video teleconference, or by telephone conference if video teleconferencing is not

reasonably available, for these specified reasons.

SO ORDERED:

Dated:         New York, New York
               May 20, 2020
